WOOD, J., (after stating the facts). (1) The appellant contends that the indictment does not charge, nor the evidence for the State prove, a public offense, fbr the reason that the indictment does not charge nor the evidence show' that appellant promised to give to Barney Dunn and Jim Burke any office, position, employment, benefit or anything of value for the purpose of influencing or obtaining the political support, aid or vote of Barney Dunn and Jim Burke. The statute does not require that the promise be made to the person to whom the office, position, employ* ment, benefit or anything of value is to be given. It meets the requirement of the statute if it be alleged and proved that the promise was made to one person and the office, position, employment, benefit or anything of value was to be received either by the person to whom the promise is made or by some other person. In other words, it was sufficient to charge, as was done in the indictment under review, that appellant made the promise to Barney Dunn, Jim Burke, and others that he would use his influence in behalf of and vote for John H. Vaughan for city attorney for the purpose of influencing or obtaining the political support, aid or vote of Barney Dunn and Jim'Burke, and the evidence was sufficient if it tended to prove these allegations. The purpose of the law was to prohibit the debauchery of the electorate and the elected by preventing any candidate for office from obtaining votes by holding out to the voters the inducement that, if elected, he would give to one or more of them or to someone whom they might designate, an office, position, employment, benefit or anything of value. Such vote trading promises tend to the corruption of the voters on the one side and of the candidate on the other. For such promises to the voters would tend to commercialize the exalted and inalienable privilege of franchise, and such promises from the candidate would tend to depreciate in his own mind, as well as in the minds of the voters, the dignity and the importanee of the functions of the public office which is being sought by the one and bestowed by the other. The indictment follows the language of the statute and is sufficient. Without setting forth in detail .and commenting upon the instructions given and the prayers for instructions refused, it suffices to say that the court correctly interpreted the statute and correctly declared the law in its rulings upon the instructions. Likewise, without commenting in detail upon the evidence set forth in the statement, it is enough to say that it sustained the verdict.  (2) The testimony tends to prove that the appellant, who was the candidate for mayor, promised or gave his word of honor to certain individuals that if they would vote and use their political influence for him, he, in turn, if elected, would support and vote for John H. Vaughan for city attorney. The mayor and other commissioners constituted a board of commissioners. It was the duty of the board of commissioners by the majority vote, to appoint a city attorney. See sections 4, 11, Act 13 of the Acts of 1913, supra. The position of city attorney under the statute was an office of benefit and value to its incumbent. A promise, therefore, on the part of the candidate for the office of mayor, if elected, to vote for one for the office of city attorney, was a promise to confer upon that one an office, position, and employment of benefit and value in so far as the vote of the mayor could bring about such result.  (3) The effect of such a promise, if fulfilled, would be to bestow a benefit upon the promisee in the sense of the statute. The obvious purpose of the law was to cover not only a promise to give an office, position, or employment, but to include every official favor or kindness that might be within the power of the officer to confer. The use of the word “benefit” indicates an intent on the part of the Legislature to give the statute a broad scope, for this word means: “An act of kindness; a favor conferred; to gain advantage.” — Webster. “Benefaction or deed of kindness; favor bestowed;” synonyms: blessing, boon, favor. — Funk & Wagnalls. A considerable time after tbe jury had retired they returned to the court room, when a member of the jury stated he desired to hear section 6 read again. (Section 6 had never been read.) One of appellant’s attorneys said, “Possibly the juror wants instruction number six read again,” when a member of the jury said, “Yes, that is it.” Another member of the jury said, “No, section 6 of the Digest.”  (4) The court then announced that he would adjourn until after supper and when court reconvened would read all the instructions if the jury desired. When court reconvened there was a discussion in the absence of the jury, concerning what information it was that the jury had requested, during which Mr. Covington, of appellant’s counsel, was fined for cursing in the presence of the court. Upon returning to the courtroom the court asked the official stenographer to make a note of the action taken, as the clerk was absent, at which time Mr. Covington, in the presence of the jury stated' that he excepted unless the court told the jury the facts about it. The court then imposed another fine ($25.00) upon Mr. Covington for contempt of court, for intimating that the court had not stated the facts, to which action the defendant excepted. There was no error to the prejudice of appellant in these proceedings. The record clearly shows that the fine was imposed upon Mr. Covington, one of appellant’s counsel, but the judge in imposing the fine stated that it was imposed because the attorney had cursed in the presence of the court. And imposed the second fine because the attorney intimated that the court had not stated the facts. There was nothing in these proceedings to justify an inference that the court was attempting to humiliate the attorney or to disparage his standing as an attorney, or to belittle his learning or ability in the efforts he had put forth in behalf of his client. The jurors, as sensible men, must have concluded that these proceedings were entirely collateral to any issue that was pending before them and that it only involved a matter wholly relating to the personal conduct of the attorney, which the presiding ‘judge construed, and had a right to construe, as contemptuous. Other questions are presented which we have examined, hut do not deem them of sufficient importance to be discussed. We find no reversible errors in the record and the judgment is therefore affirmed.